Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 2-24-2022 is acknowledged.
Claim Objections
Claim 2 is objected to because of the following informalities:  the same level lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al. (U.S. App. 2015/0009176) in view of Masahiko (U.S. App. 2012/0025742 hereinafter referred to as ”Masa”).
In regard to claim 1, Inata teaches a display device (see Abstract) comprising: a display panel (see Abstract and Fig. 3 display panel 160); a touch sensing layer which senses a touch input of a user (see Fig. 3 touch panel member 130): a first vibration device which is disposed on a first surface of the display panel and generates vibration according to driving voltages (see Fig. 3, actuator 140 and Para. 50 drive voltages).
Inata is not relied upon to teach wherein the first vibration device generates a first vibration during a first situation, and the first vibration device generates a second vibration during a second situation, wherein the number of times of increasing the amplitude of the first vibration is N where N is a positive integer, and the number of times of decreasing the amplitude of the first vibration is M where M is a positive integer.
However, Masa teaches wherein the first vibration device generates a first vibration during a first situation (see Fig. 6, UP1 and UP2 exictation signals), and the first vibration device generates a second vibration during a second situation (see Fig. 6, DN1 and Dn2 damping dominant periods), wherein the number of times of increasing the amplitude of the first vibration is N where N is a positive integer, and the number of times of decreasing the amplitude of the first vibration is M where M is a positive integer (see Fig. 6, where the UP peaks have a different number of peaks of DN peaks in the same length of time period).
	It would have been obvious to a person of ordinary skill in the art to modify Inata with the vibrations of Masa to reduce the incomplete stopping of the mechanical vibration (see Para. 7). 
Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al. (U.S. App. 2015/0009176) in view of Masahiko (U.S. App. 2012/0025742 hereinafter referred to as ”Masa”) in further view of Grant et al. (U.S. App. 20110148608).
Regarding claim 2, Inata in view of Masa teaches all the limitations of claim 1 above. Inata and Masa are not relied upon to teach wherein the amplitude of the first vibration increases to the same level at the equal interval and decreases to the same level at the equal interval.
	However, Grant teaches wherein the amplitude of the first vibration increases to the same level at the equal interval and decreases to the same level at the equal interval (see Fig. 13 ramp up and ramp down in same period and levels).
	It would have been obvious to a person of ordinary skill in the art to modify Inata with the vibrations of Masa with the driving of Grant for varied haptic effects to indicate different events to the user (see Para. 52-53). 
Claim(s) 3, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al. (U.S. App. 2015/0009176) in view of Masahiko (U.S. App. 2012/0025742 hereinafter referred to as ”Masa”) in further view of Takashima et al. (U.S. App. 2008/0296072 hereinafter referred to as “Taka”)
	Regarding claim 3, Inata and Masa teaches all the limiations of claim 1 above. Inata and Masa are not relied upon to teach wherein a period of the second vibration is longer than a period of the first vibration, and wherein a frequency of the first vibration is lower than a frequency of the second vibration.
	However, Taka teaches wherein a period of the second vibration is longer than a period of the first vibration, and wherein a frequency of the first vibration is lower than a frequency of the second vibration (see Fig. 8B). 
	It would have been obvious to a person of ordinary skill in the art to modify Inata with the vibrations of Masa with the driving of Taka for varied haptic effects to indicate different sliding events to the user (see Para. 9-12). 
Regarding claim 6, Inata and Masa teaches all the limiations of claim 1 above. Inata and Masa are not relied upon to teach wherein the first vibration device generates a fifth vibration in response to a first situation, and the first vibration device generates a sixth vibration in response to a second situation, and the first vibration device generates a seventh vibration in response to a third situation, wherein a frequency of the fifth vibration is larger than a frequency of a sixth vibration, and the frequency of the sixth vibration is larger than a frequency of a seventh vibration, and wherein a period of the fifth vibration is smaller than a period of the sixth vibration, and the period of the sixth vibration is smaller than a period of the seventh vibration.
However, Taka teaches wherein the first vibration device generates a fifth vibration in response to a first situation, and the first vibration device generates a sixth vibration in response to a second situation, and the first vibration device generates a seventh vibration in response to a third situation, wherein a frequency of the fifth vibration is larger than a frequency of a sixth vibration, and the frequency of the sixth vibration is larger than a frequency of a seventh vibration, and wherein a period of the fifth vibration is smaller than a period of the sixth vibration, and the period of the sixth vibration is smaller than a period of the seventh vibration (see Fig. 8B gradual vibration frequency increase steps with accompanying shorter periods). 
	It would have been obvious to a person of ordinary skill in the art to modify Inata with the vibrations of Masa with the driving of Taka for varied haptic effects to indicate different sliding events to the user (see Para. 9-12). 
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al. (U.S. App. 2015/0009176) in view of Kamata et al. (U.S. App. 2014/0347322) in view of Takashima et al. (U.S. App. 2008/0296072 hereinafter referred to as “Taka”).
In regard to claim 7, Inata teaches a display device (see Abstract) comprising: a display panel (see Abstract and Fig. 3 display panel 160); a touch sensing layer which senses a touch input of a user (see Fig. 3 touch panel member 130); a first vibration device which is disposed on a first surface of the display panel and generates vibration according to driving voltages (see Fig. 3, actuator 140 and Para. 50 drive voltages). 
Inata is not relied upon to teach wherein the first vibration device generates a first vibration in response to touch a first icon, and the first vibration device generates a second vibration in response to touch a second icon, wherein a frequency of the first vibration is larger than a frequency of the second vibration, and wherein an amplitude of the first vibration is smaller than an amplitude of the second vibration, and wherein a period of the first vibration is smaller than a period of the second vibration.
However, Kamata teaches wherein the first vibration device generates a first vibration in response to touch a first icon, and the first vibration device generates a second vibration in response to touch a second icon (see Fig. 14, different vibration responses for 4 and 5 buttons).  
It would have been obvious to modify the haptic feedback of Inata with that of Kamata so as to allow a user to sense fingertip tactile location of the buttons (see Para. 6 and 156). 
Inata and Kamata are not relied upon to teach wherein a frequency of the first vibration is larger than a frequency of the second vibration, and wherein an amplitude of the first vibration is smaller than an amplitude of the second vibration, and wherein a period of the first vibration is smaller than a period of the second vibration.
However, Taka teaches wherein a frequency of the first vibration is larger than a frequency of the second vibration, and wherein an amplitude of the first vibration is smaller than an amplitude of the second vibration, and wherein a period of the first vibration is smaller than a period of the second vibration (see Fig. 8B gradual vibration frequency increase steps with accompanying shorter periods and higher amplitudes). 
	It would have been obvious to a person of ordinary skill in the art to modify Inata with the vibrations of Masa with the driving of Taka for varied haptic effects to indicate different sliding events to the user (see Para. 9-12). 
Regarding claim 8, Inata, Kamata, and Taka teaches all the limitations of claim 7 above. Kamata further teaches wherein the third vibration device generates a third vibration in response to touch a third icon (see Fig. 14, different vibration responses for 4 and 5 buttons also generates it for 6 button).  It would have been obvious to modify the haptic feedback of Inata with that of Kamata so as to allow a user to sense fingertip tactile location of the buttons (see Para. 6 and 156). 
Inata and Kamata are not relied upon to teach wherein the frequency of the second vibration is larger than a frequency of the third vibration, and wherein an amplitude of the third vibration is larger than the amplitude of the second vibration, and wherein a period of the third vibration is larger than a period of the second vibration.
However, Taka teaches wherein the frequency of the second vibration is larger than a frequency of the third vibration, and wherein an amplitude of the third vibration is larger than the amplitude of the second vibration, and wherein a period of the third vibration is larger than a period of the second vibration (see Fig. 8B gradual vibration frequency increase steps with accompanying shorter periods and higher amplitudes including the third vibration). 
	It would have been obvious to a person of ordinary skill in the art to modify Inata with the vibrations of Masa with the driving of Taka for varied haptic effects to indicate different sliding events to the user (see Para. 9-12). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al. (U.S. App. 2015/0009176) in view of Kamata et al. (U.S. App. 2014/0347322) in view of Takashima et al. (U.S. App. 2008/0296072 hereinafter referred to as “Taka”) in view of Shih et al. (U.S. App. 2013/0088439).
In regard to claim 9, Inata teaches a display device (see Abstract) comprising: a display panel (see Abstract and Fig. 3 display panel 160); a touch sensing layer which senses a touch input of a user (see Fig. 3 touch panel member 130); a first vibration device which is disposed on a first surface of the display panel and generates vibration according to driving voltages (see Fig. 3, actuator 140 and Para. 50 drive voltages).
 Inata is not relied upon to teach wherein the first vibration device generates a first vibration in response to touch a first key in a keypad, and the first vibration device generates a second vibration in response to touch a second key in the keypad, wherein a frequency of the first vibration is smaller than a frequency of the second vibration, and wherein an amplitude of the first vibration is smaller than an amplitude of the second vibration, and wherein a period of the first vibration is larger than a period of the second vibration.
wherein the first vibration device generates a first vibration in response to touch a first key in a keypad, and the first vibration device generates a second vibration in response to touch a second key in the keypad, wherein a frequency of the first vibration is smaller than a frequency of the second vibration, and wherein an amplitude of the first vibration is smaller than an amplitude of the second vibration, and wherein a period of the first vibration is larger than a period of the second vibration.
However, Kamata teaches wherein the first vibration device generates a first vibration in response to touch a first key in a keypad, and the first vibration device generates a second vibration in response to touch a second key in the keypad  (see Fig. 14, different vibration responses for 4 and 5 buttons).  
It would have been obvious to modify the haptic feedback of Inata with that of Kamata so as to allow a user to sense fingertip tactile location of the buttons (see Para. 6 and 156). 
Inata and Kamata are not relied upon to teach wherein a frequency of the first vibration is smaller than a frequency of the second vibration, and wherein an amplitude of the first vibration is smaller than an amplitude of the second vibration, and wherein a period of the first vibration is larger than a period of the second vibration.
However, Taka teaches wherein a frequency of the first vibration is smaller than a frequency of the second vibration, and wherein an amplitude of the first vibration is smaller than an amplitude of the second vibration, and wherein a period of the first vibration is larger than a period of the second vibration (see Fig. 8B gradual vibration frequency increase steps with accompanying shorter periods and higher amplitudes). 
	It would have been obvious to a person of ordinary skill in the art to modify Inata with the vibrations of Masa with the driving of Taka for varied haptic effects to indicate different sliding events to the user (see Para. 9-12). 
Inata in view of Kamata and Taka are not relied upon to teach the keypad is a keyboard.
However, Shih teaches the keypad is a keyboard (see Figs. 1 and 5A). 
It would have been obvious to a person of ordinary skill in the art to modify Inata with the vibrations of Masa and the driving of Taka for a keyboard of Shih to ascertain if the key is pressed (see Para. 7). Examiner further notes  Inata in view of Kamata and Taka teaches the base product/process of keypad haptic feedback while Shih teaches the known technique of keyboard haptic feedback to yield predictable results in the varying haptic feedback in keys of a keyboard as modified by the device of Inata in view of Kamata and Taka.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al. (U.S. App. 2015/0009176) in view of Moussette et al. (U.S. Pat. 9,984,539 hereinafter “Mous”) and Park et al. (U.S. App. 2009/0292990). 
In regard to claim 10, Inata teaches a display device (see Abstract) comprising: a display panel (see Abstract and Fig. 3 display panel 160); a touch sensing layer which senses a touch input of a user (see Fig. 3 touch panel member 130); a first vibration device which is disposed on a first surface of the display panel and generates vibration according to driving voltages  (see Fig. 3, actuator 140 and Para. 50 drive voltages).
Inata is not relied upon to teach wherein the first vibration device generates a first vibration in response to drag a first slider, and the first vibration device generates a second vibration in response to drag a second slider, wherein a frequency of the first vibration varies according to dragging the first slider, and wherein a minimum frequency of the first vibration is smaller than a frequency of the second vibration, and a maximum frequency of the first vibration is larger than the frequency of the second vibration.
	However, Mous teaches wherein the first vibration device generates a first vibration in response to drag a first slider, and the first vibration device generates a second vibration in response to drag a second slider (see Figs. 5C-1-5D-2 different tactile vibration patterns for different sliders).
It would have been obvious to modify the haptic feedback device of Inata to include the slider haptic feedback of Mous to reduce errors by the user (see Col. 61 Row 25-55). 
Inata and Mous are not relied upon to teach wherein a frequency of the first vibration varies according to dragging the first slider, and wherein a minimum frequency of the first vibration is smaller than a frequency of the second vibration, and a maximum frequency of the first vibration is larger than the frequency of the second vibration.
As discussed above Mous discloses the concept of the haptic feedback for dragging the first slider and second slider being different. 
	However, Park teaches wherein a frequency of the first vibration varies according to dragging the first slider (see at least Para. 114 and Fig. 5 and 11 disclosing can vary vibration frequency as dragged), and wherein a minimum frequency of the first vibration is smaller than a frequency of the second vibration, and a maximum frequency of the first vibration is larger than the frequency of the second vibration (see Fig. 17 in conjunction with Para. 114 and Claim 16 where varying magnitude discussed but can vary the frequency instead so as to meet this limitation where the two slider locations have overlapping frequency ranges).
It would have been obvious to modify the haptic feedback device of Inata to include the slider haptic feedback of Mous and variable slider of Park inputs so as to allow for correct entry recognized by vibration feedback (see Para. 5 and 145-146). Examiner further notes Inata and Mous discloses the base product/process of sliders with haptic feedback while Park teaches the known technique to have variable slider haptic response so as to yield predictable results in the variable slider response in the sliders of Inata as modified by Mous.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al. (U.S. App. 2015/0009176) in view of Moussette et al. (U.S. Pat. 9,984,539 hereinafter “Mous”) and Park et al. (U.S. App. 2009/0292990) in further view of Takashima et al. (U.S. App. 2008/0296072 hereinafter referred to as “Taka”).

	Regarding claim 11, Inata, Mous, and Park teaches all the limitations of claim 10. Park further teaches wherein an amplitude of the first vibration varies according to dragging the first slider, and an amplitude of the second vibration varies according to dragging the second slider, and wherein a minimum amplitude of the first vibration is smaller than a minimum amplitude of the second vibration  (see Fig. 17 in conjunction overlapping magnitude ranges).
It would have been obvious to modify the haptic feedback device of Inata to include the slider haptic feedback of Mous and variable slider of Park inputs so as to allow for correct entry recognized by vibration feedback (see Para. 5 and 145-146). Examiner further notes Inata and Mous discloses the base product/process of sliders with haptic feedback while Park teaches the known technique to have variable slider haptic response so as to yield predictable results in the variable slider response in the sliders of Inata as modified by Mous.
	Examiner also notes Inata, Mous, and Park does not disclose the concept of increasing the frequency and magnitude together suggested by this claim. However, as discussed above Taka teaches increasing the frequency and magnitude together (see Fig. 8B gradual vibration frequency increase steps with accompanying shorter periods and higher amplitudes). 
	It would have been obvious to modify the haptic feedback device of Inata to include the slider haptic feedback of Mous and variable slider of Park with the driving of Taka for varied haptic effects to indicate different sliding events to the user (see Para. 9-12). 
Regarding claim 12, Inata, Mous, and Park and Taka teaches all the limitations of claim 11. Park is not relied upon to teach wherein a maximum amplitude of the first vibration is equal to a maximum amplitude of the second vibration. However, since Mous teaches the concept of multiple sliders and Park does teach the concept of maximum amplitudes it would have been obvious to a person of ordinary skill in the art to modify Inata, Mouse, Park, and Taka to arrive at claim 12 as an obvious duplication of parts under MPEP 2144 to have two sliders with the same max amplitude. 
	Regarding claim 13, Inata, Mous, and Park and Taka teaches all the limitations of claim 11. Park further teaches wherein a period of the first vibration varies according to dragging the first slider, and wherein a minimum period of the first vibration is smaller than a period of the second vibration, and a maximum period of the first vibration is larger than the period of the second vibration (see Fig. 17 in conjunction with Para. 114 and Claim 16 where varying magnitude discussed but can vary the frequency instead so as to meet this limitation where the two slider locations have overlapping frequency ranges with the inverse relationship of increasing frequencies and shorter periods).
It would have been obvious to modify the haptic feedback device of Inata to include the slider haptic feedback of Mous and variable slider of Park inputs so as to allow for correct entry recognized by vibration feedback (see Para. 5 and 145-146). Examiner further notes Inata and Mous discloses the base product/process of sliders with haptic feedback while Park teaches the known technique to have variable slider haptic response so as to yield predictable results in the variable slider response in the sliders of Inata as modified by Mous.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inata et al. (U.S. App. 2015/0009176) in view of Lee et al. (U.S. App. 2014/0210756) in further view of Takashima et al. (U.S. App. 2008/0296072 hereinafter referred to as “Taka”).
In regard to claim 14, Inata teaches a display device (see Abstract) comprising: a display panel (see Abstract and Fig. 3 display panel 160); a touch sensing layer which senses a touch input of a user  (see Fig. 3 touch panel member 130); a first vibration device which is disposed on a first surface of the display panel and generates vibration according to driving voltages (see Fig. 3, actuator 140 and Para. 50 drive voltages).
Inata is not relied upon to teach wherein the first vibration device generates a first vibration in response to magnifying an image, and the first vibration device generates a second vibration in response to reducing the image, wherein a frequency of the first vibration is larger than a frequency of the second vibration, and wherein an amplitude of the first vibration is larger than an amplitude of the second vibration, and wherein a period of the first vibration is smaller than a period of the second vibration.
	However, Lee teaches wherein the first vibration device generates a first vibration in response to magnifying an image, and the first vibration device generates a second vibration in response to reducing the image (see at least Para. 27, 32, 37, and 82 different haptics for zooming in and out).
	It would have been obvious to a person of ordinary skill in the art to modify the haptic input device of Inata to include the magnification of Lee to transform and allow for visual feedback to the user for convenience (see Para. 136 and 166).
	Inata and Lee are not relied upon to teach  wherein a frequency of the first vibration is larger than a frequency of the second vibration, and wherein an amplitude of the first vibration is larger than an amplitude of the second vibration, and wherein a period of the first vibration is smaller than a period of the second vibration.
	However, Taka teaches wherein a frequency of the first vibration is larger than a frequency of the second vibration, and wherein an amplitude of the first vibration is larger than an amplitude of the second vibration, and wherein a period of the first vibration is smaller than a period of the second vibration (see Fig. 8B gradual vibration frequency increase steps with accompanying shorter periods and higher amplitudes). 
	It would have been obvious to modify the haptic feedback device of Inata to include the pinch zoom of Lee with the driving of Taka for varied haptic effects to indicate different sliding events to the user including zooming (see Para. 9-12 and Figs. 12A-12C). 
	
Allowable Subject Matter
Claims 4, 5, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694